THE STATE OF TEXAS
                                         MANDATE
TO THE 402ND DISTRICT COURT OF WOOD COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 28th
day of July, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Steven Brown, Appellant                                     No. 06-15-00023-CV

                    v.                                       Trial Court No. 2013-116

 Tim Jackson Construction Co., Inc.
 d/b/a Jackson Construction Co. and
 Jack Yates Drywall, Inc., Appellee


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Steven Brown, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 14th day of October, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk